Citation Nr: 1235403	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1952 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claim currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 29, 2011, the Veteran's bilateral hearing loss was characterized by pure tone threshold averages of 88.75 dB for the right ear and 91.25 dB for the left ear; speech recognition scores are not available as they were deemed unreliable.  

2.  As of August 29, 2011, the Veteran's bilateral hearing loss has been characterized by puretone threshold averages of 83.75 dB in both ears, with speech recognition scores of 44 percent, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a higher disability evaluation of 50 percent for bilateral hearing loss, prior to August 29, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2011).  

2.  The criteria for establishing entitlement to a higher disability evaluation of 60 percent for bilateral hearing loss, as of August 29, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, such information was provided to the Veteran in a letter dated December 2009.  This letter was sent prior to the initial adjudication of his claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2009, and VA has obtained a copy of the examination report.  Copies of private audiological evaluations have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran requested that he be scheduled for a new VA examination in May 2012.  However, having considered all of the evidence of record, the Board finds that an additional examination is not warranted and that the Veteran has not been prejudiced by this fact.  Initially, the Board notes that the Veteran was scheduled for an additional VA audiometric examination in April 2012.  According to records from QTC Medical Services, the Veteran was a complete no show and VA reimbursed the audiologist for her time.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for an increased rating, the claim must be denied.  The Board recognizes that the Veteran asserted in a May 2012 statement that the scheduled examiner refused to examine him because he told her that she had incorrectly stated the results of a previous examination.  While the Board has considered this statement, it does not find it to be credible.  The QTC noted in two separate communications that the Veteran never reported to his scheduled examination, directly contradicting the statement provided by the Veteran.  The Board cannot assume that the QTC completely fabricated on two separate occasions that the Veteran failed to report to his scheduled examination without some actual evidence in support of this claim.  

Nonetheless, despite the Veteran's failure to report, the Board does not find it necessary to deny his claim.  The December 2009 VA examination report is sufficient on its own to demonstrate entitlement to a higher disability evaluation.  Furthermore, the Veteran submitted a private audiometric examination that took place just 8 months before his scheduled examination of April 2012.  This evidence is sufficient to demonstrate that he is in fact entitled to a higher disability evaluation as of this time as well.  As such, the record already contains sufficient evidence of record, and the Veteran is not prejudiced by the fact that he is not being scheduled for a new examination at this time.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The Veteran contends that he is entitled to an increased disability evaluation for his service-connected bilateral hearing loss.  For historical purposes, he was originally granted service connection for hearing loss in a November 2005 rating decision.  A 40 percent disability evaluation was assigned under Diagnostic Code 6100, effective as of May 13, 2005.  On November 9, 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2010 rating decision.  VA received a timely notice of disagreement from the Veteran in May 2010, but the 40 percent disability evaluation was continued in a February 2012 statement of the case.  The Veteran appealed this decision to the Board in February 2012.  

The record reflects that the Veteran was scheduled for a VA examination in December 2009.  The Veteran attended this examination.  The authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
85
100
105
LEFT
70
70
90
100
105

Pure tone threshold averages were 88.75 dB for the right ear and 91.25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 0 percent in the left ear.  

The examiner concluded that the Veteran did in fact suffer from severe sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  However, she determined that the speech test reliability was questionable.  The Veteran understood the conversation well enough in the office, and he claimed he fully understood the test instructions after reinstruction.  Nonetheless, the Veteran did not respond to testing, claiming that while he could hear the words he could not repeat them back.  

The Veteran also submitted a copy of a private audiological evaluation performed in April 2010.  The audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
80
90
N/A
100
LEFT
90
80
90
N/A
100

Speech recognition scores are not recorded in the examination report, and as such, the Board cannot use this evaluation to determine whether a higher rating is warranted under 38 C.F.R. § 4.85, Table VA.  Furthermore, the Board is unable to use the puretone thresholds to determine whether a higher disability evaluation may be warranted under 38 C.F.R. § 4.85, Table VIA.  No puretone threshold values were recorded at 3000 Hz.  VA determines the puretone threshold average, which is used for determining the proper disability evaluation under Table VIA, by averaging the puretone thresholds at 1000, 2000, 3000 and 4000 Hz.  See 38 C.F.R. § 4.85(d).  Nonetheless, the Board notes that the puretone threshold values do seem to support the findings previously made upon examination in December 2009.  

The Veteran submitted an additional private audiometric evaluation dated August 2011.  The audiological evaluation revealed pure tone thresholds, in dB, to be:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
85
90
100
LEFT
55
75
85
80
95

Puretone threshold averages were 83.75 dB for the right ear and 83.75 dB for the left ear.  The Board recognizes that the audiometry report reflects puretone averages of 75 dB for the right ear and 77 dB for the left ear.  However, for VA rating purposes, only puretone thresholds at 1000, 2000, 3000 and 4000 Hz are to be considered.  See id.  When just these levels are averaged, values of 83.75 dB, bilaterally, are obtained.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 44 percent in the left ear.  

The Veteran submitted an additional private audiological evaluation dated January 2012.  Regrettably, VA is unable to interpret this report.  The report contains a graph with the letter "A" written at numerous points along the graph.  According to the record, A stands for "Aided Responses."  Regrettably, the chart is not interpreted nor does it indicate whether these responses were for the Veteran's right ear, left ear or both.  As such, this record is of little probative value for VA rating purposes.  

The Veteran was scheduled for an additional VA audiometric examination in April 2012.  As already discussed, the Veteran failed to report to this examination.  As such, any information that may have been obtained as a result of this examination cannot be considered.  

The above evidence demonstrates that the Veteran is entitled to a 50 percent disability evaluation for his service-connected bilateral hearing loss as of November 9, 2009 - the date of his claim.  Applying the December 2009 pure tone threshold values to 38 C.F.R. § 4.85, Table VIA results in numeric values of VIII and IX.  Applying these numeric values to Table VII reveals a disability evaluation of 50 percent.  The Board recognizes that the December 2009 VA examiner concluded that the reliability of the Veteran's speech test results were questionable.  However, 38 C.F.R. § 4.85, Table VIA does not require the consideration of speech test values.  As already noted, under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 dB or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  However, an evaluation higher than 50 percent is not warranted as of this time, as this would require higher numeric values.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

In addition, the previously outlined evidence demonstrates that the Veteran is entitled to a disability evaluation of 60 percent for his bilateral hearing loss as of August 29, 2011 - the date of his private audiological evaluation at HearUSA.  According to this evaluation, puretone threshold averages were 83.75 dB for each ear, with word recognition scores of 44 percent.  Applying these figures to 38 C.F.R. § 4.85, Table VI, reveals numeric values of IX and IX.  Applying these values to Table VII results in a disability evaluation of 60 percent.  If the puretone threshold averages were applied to Table VIA, it would only result in numeric values of VIII and VIII, which are 50 percent disabling according to Table VII.  As such, the Board has applied the Veteran's values to Table VI since it results in a higher disability evaluation.  See 38 C.F.R. § 4.86.  A disability evaluation in excess of 60 percent is not warranted until the Veteran's puretone threshold averages result in a higher numeric designation under 38 C.F.R. § 4.85, Table VI or Table VIA.  See Lendenmann, 3 Vet. App. at 349.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected hearing loss include impaired hearing.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  

In the present case, the December 2009 VA examiner did not discuss the impact of the Veteran's hearing loss on his occupation or his daily activities, noting that the questionable reliability of the Veteran's speech recognition scores did not permit such a discussion.  The Veteran was scheduled for an additional VA examination in April 2012, which may have remedied this deficiency.  However, the Veteran failed to report to this examination without good cause and any consideration of evidence that may have been obtained during this examination cannot be undertaken.  Nonetheless, the December 2009 VA examination report does reflect that the Veteran reported he did not experience any overall functional impairment from this condition.  None of the Veteran's subsequent statements reflect functional impairment due to hearing loss either.  As such, referral for an extraschedular rating on the basis of functional impairment is not warranted.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a disability evaluation of 50 percent for his bilateral hearing loss, prior to August 29, 2011, and a disability evaluation of 60 percent for his bilateral hearing loss, as of August 29, 2011.  See 38 U.S.C. § 5107(b).  As discussed by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), staged ratings may be assigned when appropriate.  


ORDER

A disability evaluation of 50 percent for bilateral hearing loss, as of November 9, 2009, is granted.  

A disability evaluation of 60 percent for bilateral hearing loss, as of August 29, 2011, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


